Exhibit 10.2

EXECUTION VERSION

July 23, 2017

Rayonier Advanced Materials Inc.

1301 Riverplace Blvd. Suite 2300

Jacksonville, FL 33207

Dear Sirs/Madams:

Re: Support and Voting Agreement

Bennett Restructuring Fund, L.P. (“BRF”) and Bennett Offshore Restructuring
Fund, Inc. (“BORF”, together with BRF, the “Shareholder”), understands that you
and Tembec Inc. (the “Corporation”) are parties to an arrangement agreement
dated May 24, 2017 as amended by an amending agreement dated the date hereof
pursuant to which the Per Share Cash Amount is increased from C$4.05 to C$4.75
and the Exchange Ratio is increased from 0.2302 to 0.2542 (subject to proration
such that 66.8% of the outstanding common shares of the Corporation (“Common
Shares”) entitled to receive the Consideration receive the Per Share Cash Amount
and 33.2% receive the Per Share Stock Consideration) (the “Arrangement
Agreement”) contemplating an arrangement (the “Arrangement”) of the Corporation
pursuant to Section 192 of the Canada Business Corporations Act, the result of
which shall be your acquisition of all the Common Shares. Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Arrangement Agreement.

The Shareholder will have the right to terminate this letter agreement in the
event that, without the Shareholder’s prior written consent, the Arrangement
Agreement is amended to reduce or adversely change the consideration to be
received by holders of Common Shares or is amended in any other respect that is
adverse to the Shareholder.

The Shareholder hereby agrees that from the date hereof until the earlier of the
date on which (i) the parties hereto agree otherwise in writing, (ii) the
Shareholder terminates this letter agreement in accordance with the prior
paragraph, (iii) the Arrangement Agreement is terminated in accordance with its
terms, or (iv) the Outside Date occurs it will:

 

  (a) vote or to cause to be voted all Common Shares owned by the Shareholder on
the applicable record date (the “Holder Securities”) (which the Shareholder
hereby represents constituted 17,092,445 Common Shares on June 19, 2017 and
constitutes 16,458,145 Common Shares on the date hereof), and any other
securities directly or indirectly acquired by or issued to the Shareholder after
the date hereof, and to provide confirmation of such votes, (i) in favour of the
Arrangement and any other matter necessary for the consummation of the
Arrangement at the meeting of shareholders of the Corporation held to consider
it or any adjournment thereof and (ii) against any proposed action or agreement
which would impede, interfere with or delay the consummation of the Arrangement;



--------------------------------------------------------------------------------

  (b) if requested by you, acting reasonably, deliver or to cause to be
delivered to the Corporation, duly executed proxies or voting instruction forms,
as applicable, in your favour or in favour of the Corporation, such proxies
instructing the holder thereof to vote in favour of the Arrangement;

 

  (c) not solicit proxies or become a participant in a solicitation in
opposition to, or competition with, the Arrangement Agreement or act jointly or
in concert with others with respect to voting securities of the Corporation for
the purpose of opposing or competing with you in connection with the Arrangement
Agreement;

 

  (d) not exercise any rights to dissent in connection with the Arrangement;

 

  (e) not knowingly take any action which would materially impede, interfere
with or delay the consummation of the Arrangement; and

 

  (f) not, directly or indirectly, knowingly solicit, encourage or facilitate a
Company Acquisition Proposal, or accept or express support for any Company
Acquisition Proposal.

Until the earlier of (i) the completion of the Company Special Meeting, (ii) the
date the Arrangement Agreement is terminated in accordance with its terms and
(iii) August 19, 2017, the Shareholder shall not, directly or indirectly, sell,
transfer, gift, exchange, tender, pledge or assign or agree to sell, transfer,
gift, exchange, tender, pledge or assign any of the Holder Securities or any
interest therein, without your prior written consent.

The Shareholder represents and warrants that (i) it owned 17,092,445 Common
Shares on June 19, 2017 and has the right to vote and sell all of those Common
Shares at any Tembec shareholders meeting for which the record date is June 19,
2017, and (ii) on the date hereof it owns and has the right to vote and sell
16,458,145 Common Shares.

The Shareholder irrevocably and unconditionally consents to the details of this
letter agreement being made publicly available as may be required pursuant to
applicable Law. Without limiting the foregoing, the Shareholder (a) shall
announce the nature of its obligation hereunder and its support for the
Arrangement by means of a press release (which shall be subject to your approval
acting reasonably) issued promptly following entry into this letter agreement
and (b) consents to and authorizes the publication and disclosure by you and the
Corporation of (i) its identity and holding of Holder Securities, the nature of
its commitments and obligations under this letter agreement and its support for
the Arrangement and (ii) any other information that you or the Corporation
reasonably determines is required to be disclosed by applicable Law (provided
that if such information relates to Bennett Management Corporation, the
Shareholder, this letter agreement or the discussions between the parties
hereto, no such disclosure shall be made without the Shareholder’s approval,
acting reasonably), in each case in any press release or any other disclosure
document in connection with the Arrangement and any transactions contemplated by
the Arrangement Agreement.

This letter agreement shall be governed by the laws of the Province of Quebec
and the federal laws of Canada applicable therein.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing the enclosed copies of this
letter where indicated below and returning the same to the undersigned, upon
which this letter as so accepted shall constitute an agreement among us.

[The next page is the signature page.]



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the undersigned have executed this letter agreement as of
the date first written above.

 

Bennett Restructuring Fund, L.P. By:   Restructuring Capital Associates, L.P.,
its general partner   By: Bennett Capital Corporation, its general partner

  By:  

/s/ James D. Bennett

  Name:     James D. Bennett   Title:   President

 

Bennett Offshore Restructuring Fund, Inc.

 

By: Bennett Offshore Investment Corporation, its investment manager

By:  

/s/ James D. Bennett

  Name:  James D. Bennett   Title: President

Accepted and agreed on this 23rd day of July, 2017.

 

Rayonier Advanced Materials Inc. Per:  

/s/ Paul G. Boynton

  Name:  Paul G. Boynton   Title: Chairman, President and CEO

 

[Signature Page to Support and Voting Agreement]